[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-10695                ELEVENTH CIRCUIT
                                                              OCTOBER 2, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                     D. C. Docket No. 04-02831-CV-2-IPJ

SUSAN KEITH,


                                                             Plaintiff-Appellant,

                                    versus

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
d.b.a. Prudential Financial,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (October 2, 2009)

Before MARCUS, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     This case comes before us a third time. Susan Keith again appeals the
district court’s decision ruling in favor of the defendant Prudential Insurance

Company of America (“Prudential”) in Keith’s action for long-term disability

benefits. The background facts are detailed in our first opinion remanding this

case. See Keith v. Prudential Ins. Co. of Am., 256 F. App’x 347 (11th Cir. 2007)

(“Keith I”). On October 23, 2008, we remanded Keith’s case a second time for the

district court to consider her claim as to steps three and six with the benefit of our

decisions in Oliver v. Coca Cola Co., 497 F.3d 1181, vacated in part on petition

for reh’g, 506 F.3d 1316 (11th Cir. 2007), and Doyle v. Liberty Life Assurance Co.

of Boston, 542 F.3d 1352 (11th Cir. 2008). See Keith v. Prudential Ins. Co. of Am.,

297 F. App’x 879 (11th Cir. 2008) (per curiam) (“Keith II”). Having throughly

considered the record and the parties’ briefs, we now affirm.

      A.     Step 3

      We have required courts to employ a six-step analysis “for use in judicially

reviewing virtually all ERISA-plan benefit denials.” Williams v. BellSouth

Telecomms., 373 F.3d 1132, 1137-38 (11th Cir. 2004). We have described step 3

of the six-step analysis as follows: “If the administrator’s decision is ‘de novo

wrong’ and he was vested with discretion in reviewing claims, then determine

whether ‘reasonable’ grounds supported it (hence, review his decision under the

more deferential arbitrary and capricious standard).” Id. at 1138.



                                           2
      No question exists that Prudential had discretionary authority to determine

eligibility or to construe the terms of the Plan. The Plan expressly and

unambiguously states that Prudential “has the sole discretion to interpret the terms

of the Group Contract, to make factual findings, and to determine eligibility for

benefits.” In addition, the policy expressly state that Prudential’s decision “shall

not be overturned unless arbitrary and capricious.”

      In Oliver, we held that “[u]nder the arbitrary and capricious standard of

review, the plan administrator’s decision to deny benefits must be upheld so long

as there is a ‘reasonable basis’ for the decision.” 497 F.3d at 1195 (citation

omitted). “The district court’s review of the plan administrator’s denial of benefits

should be limited to consideration of the material available to the administrator at

the time it made its decision.” Id. (internal quotations, citation, and alteration

omitted). We held that “we begin with the language of the Plan itself” in

determining whether a plan administrator’s denial of benefits was arbitrary and

capricious. Id. (citing 29 U.S.C. § 1104(a)(1)(D)).

      Prudential’s policy defines “disabled” as “when Prudential determines that:

you are unable to perform the material and substantial duties of your regular

occupation due to your sickness or injury; and you have a 20% or more loss in

your indexed monthly earnings due to that sickness or injury.” The policy also



                                            3
requires that a claimant may have to submit “proof” of continuing disability

“satisfactory to Prudential,” including: (1) that the claimant is under the regular

care of a doctor; (2) the appropriate documentation of the claimant’s monthly

earnings; (3) the date the disability began; (4) appropriate documentation of the

disabling disorder; (5) the extent of the disability, including restrictions and

limitations that prevent the claimant from performing his or her regular occupation;

(6) the name and address of any hospital or institution where the claimant received

treatment, including all attending doctors; and (7) the name and address of any

doctor the claimant has seen.

      Applying Oliver in light of our remand order, the district court found that

unlike the plan administrator in Oliver, Prudential never refused to consider

subjective evidence of Keith’s disability. Instead, Prudential determined that

Keith’s complaints were no different than they had been during the time that Keith

was able to successfully perform her job duties with reasonable accommodations

from her employer. After a thorough review of the policy and the medical

evidence, the district court concluded that Prudential’s decision was neither

arbitrary nor unreasonable. We agree.

      Contrary to Keith’s contention, the Oliver policy and the policy here differ

significantly in terms of their requirements for disability. In Oliver, the plan



                                            4
merely required a disabled participant to submit “a written application on a form

provided by his employer” as well as a “medical certification” of his disability for

the claimant to receive benefits. Oliver, 497 F.3d at 1196. We specifically noted

that no provision of the Oliver plan required “objective evidence” of disability. Id.

Here, however, the plan requires a claimant to present “proof” of her claim,

including the “appropriate documentation of the disabling disorder” as well as the

“extent of [the claimant’s] disability, including restrictions and limitations

preventing [the claimant] from performing [her] regular occupation or gainful

occupation.” The plan further provides that such proof must be “satisfactory to

Prudential.” These requirements are not per se unreasonable. See Wangenstein v.

Equifax, Inc., 191 F. App’x 905, 913-14 (11th Cir. 2006) (it is not unreasonable for

the plan administrator to demand objective evidence where the plan administrator

has discretion to determine what it considers adequate “proof” of disability).

      Further, unlike in Oliver, Prudential did not “ignore” or “disregard” certain

evidence. Prudential has never disputed any of Keith’s conditions. Rather,

Prudential recognized that Keith had the conditions for many years and had

managed to perform her job despite the conditions. Indeed, Keith herself stated

that her condition had not deteriorated since she stopped working and she did not

expect it to. The opinions of Keith’s six medical examiners and two chiropractors



                                           5
included a wide-range of medial diagnoses—from a “normal” physical

examination to noting that Keith “looked great” to extremely tender trigger points.

As the district court noted in its thorough recount of the medical evidence,

Prudential had this evidence reviewed by a registered nursed, a board-certified

medical consultant, and an independent medical professional, all of whom reached

the same conclusion—that the evidence did not support a claim of disability.

       In any event, the record does not indicate that Prudential denied benefits

based on Keith’s failure to offer objective medical evidence. To the contrary,

Prudential considered Keith’s subjective complaints. Relying on the opinions of

three medical professionals, Prudential denied benefits because all of the record

evidence, including Keith’s subjective complaints of pain, did not support a finding

that she could not perform sedentary work. Like the district court, we cannot

conclude that Prudential’s decision was arbitrary or unreasonable.1

       B.      Step 6

       In Doyle, we held that the Supreme Court’s decision in Metropolitan Life

Ins. Co. v. Glenn, 128 S. Ct. 2343, 2350 (2008), abrogated the burden-shifting,

heightened arbitrary and capricious standard of review that we had previously



       1
         As the district court also noted, whether we agree with Prudential is irrelevant. The
issue before us is only whether the plan administrator reached its decision in a reasonable and
non-arbitrary manner. If so, we must affirm the decision. Williams, 373 F.3d at 1138.

                                                6
applied in ERISA benefits cases. Doyle, 542 F.3d at 1359. We held “that the

existence of a conflict of interest should merely be a factor for the district court to

take into account when determining whether an administrator’s decision was

arbitrary and capricious.” Id. at 1360. We further held that

              while the reviewing court must take into account an
              administrative conflict when determining whether an
              administrator’s decision was arbitrary and capricious, the
              burden remains on the plaintiff to show the decision was
              arbitrary; it is not the defendant’s burden to prove its
              decision was not tainted by self-interest.

Id.

       The district court, following our direction in the remand order, specifically

considered Keith’s claim as to step 6 in light of Glenn and Doyle. The district

court found that Prudential was vested with discretion, that Prudential’s decision

was reasonable, and that Prudential operated under a conflict of interest. Because

the court found that Prudential’s denial of benefits was not arbitrary or

unreasonable, the only remaining question was whether Prudential’s conflict of

interest tainted its decision. See id.

       Keith submits that Doyle is inapposite here because the Doyle policy

required objective proof of disability while the policy at issue here did not. This

argument is misplaced. Nonetheless, Keith maintains that Prudential’s

independent reviewers failed to consider all of the relevant evidence by specifically

                                            7
ignoring Keith’s subjective evidence of pain. We are unpersuaded.

      The district court found, for a third time, that no evidence existed to show

that Prudential was influenced by the conflict. We agree. At each level of review,

Prudential considered Keith’s evidence. It obtained the opinions of three different

medical professionals regarding Keith’s disability. When Keith asked for

reconsideration of Prudential’s denial, Prudential again considered the evidence

and sought further evidence, including investigating the previous accommodations

made for Keith by her supervisor. The evidence shows that Prudential thoroughly

investigated Keith’s claim.

      Like the plaintiff in Doyle, Keith had substantial medical problems—no

party disputes that. However, because Prudential was vested with discretion to

determine eligibility, the courts owe deference to Prudential’s determination. And

as in Doyle, we cannot say that Prudential abused its discretion in denying Keith

benefits. Accordingly, we affirm the district court’s judgment in favor of

Prudential.

      AFFIRMED.




                                          8